Examiner’s Comments
1.	This office action is in response to the terminal disclaimer filed on 2/28/2022.
	Claim 1 has been canceled by applicant.
	Claims 2-20 are pending and have been examined on the merits, and allowed in light of the terminal disclaimer filed on 2/28/2022.

Terminal Disclaimer
2.	The terminal disclaimer filed on 2/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,675,023 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
3/4/2022